ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_04_EN.txt. 111

DISSENTING OPINION OF JUDGE KOROMA

Reasons for dissenting opinion — Unable to justify Advisory Opinion on the
face of the Convention, general principles of justice and peculiar circumstances
of this case — Dispute not about human rights of Special Rapporteur or
whether Government of Malaysia is in breach of its obligations under Human
Rights Conventions to which it is a party — Dispute is about whether Special
Rapporteur is immune from legal process for words spoken in performance of
his mandate and Malaysia’s obligations — Circumstances of the case — Inter-
view given to International Commercial Litigation — Defamation lawsuits —
Finding by Secretary-General that Special Rapporteur immune from legal pro-
cess — Differences between Organization and Government of Malaysia — Mat-
ter referred to Economic and Social Council (ECOSOC) by Secretary-General
— ECOSOC’s formulation of question — ECOSOC entitled to formulate ques-
tion but real question must be answered by Court — Court should have exer-
cised discretion and declined to answer question because of its role as a judicial
organ — For Court to determine applicability of Convention necessary to
enquire into the merits — Insufficient for Court to rely on finding of another
organ — Court's statement that United Nations experts must take care not to
exceed scope of their mandate not without particular import and significance in
this case — Obligation of Malaysia one of result and not of means — Conven-
tion does not stipulate particular method of implementation — Even in exercis-
ing advisory function, Court should not depart from essential rules guiding its
activity as a judicial organ.

1. Much as I would have liked to vote in favour of the Advisory Opin-
ion, as it might assist in settling the differences which had arisen between
the United Nations and the Government of Malaysia with regard to the
interpretation and application of the General Convention on the Privi-
leges and Immunities of the United Nations (hereinafter “the Conven-
tion”), however, in view of the fact that the Opinion is to be regarded as
an authoritative legal pronouncement by the Court on the Convention,
and is to be accepted as decisive by the Parties, and in view of the pecu-
liar circumstances surrounding the dispute, I find myself unable to sup-
port and justify the Opinion, by reason of the terms of the Convention,
the general principles of justice, the peculiarities of the dispute and my
own legal conscience. 1 have therefore been constrained to vote largely
against the Opinion and my views for doing so are set out in this opinion.

2. At the outset it should be noted that this dispute is not about the

53
112 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

human rights of Mr. Cumaraswamy, Special Rapporteur of the Human
Rights Commission, as such. Nor is it about whether Malaysia is in
breach of its obligations under the Human Rights Conventions to which
it is a party. The dispute is about whether Article VI, Section 22, of the
Convention on the Privileges and Immunities of the United Nations is
applicable to Mr. Cumaraswamy — that is to say, whether words spoken
or written by him were done so in his capacity as Special Rapporteur and
in the course of the performance of his mission — and about the legal
obligations of Malaysia.

3. The circumstances of this case are unusual. According to the
material presented to the Court, Mr. Cumaraswamy, in an interview pub-
lished in the 5 November 1995 issue of the magazine International Com-
mercial Litigation, and in which he was referred to as Special Rapporteur
on the independence of judges and lawyers, was reported to have said
with reference to a specific case (the Ayer Molek case), that it looked like
“a very obvious, perhaps even glaring example of judge-choosing”, while
stressing that he had not finished his investigation. Mr. Cumaraswamy
was also quoted as having said: “Complaints are rife that certain highly
placed personalities in the business and corporate sectors are able to
manipulate the Malaysian system of justice.” He added: “But I do not
want any of the people involved to think I have made up my mind.” He
was further reported to have said: “It would be unfair to name any
names, but there is some concern about this among foreign businessmen
based in Malaysia, particularly those who have litigation pending.”

4. Asa result of that interview a number of lawsuits were filed against
Mr. Cumaraswamy by companies and individuals asserting that the pub-
lished article contained defamatory words that had “brought them into
public scandal, odium and contempt”, and sued for damages including
exemplary damages for slander.

5. The Legal Counsel of the United Nations acting on behalf of the
Secretary-General of the United Nations, and later the Secretary-General
himself, having considered the circumstances of the interview and the
controverted passages of the interview, determined that Mr. Cumara-
swamy was interviewed in his official capacity as Special Rapporteur and
requested the Malaysian authorities to promptly advise the Malaysian
courts of the Special Rapporteur’s immunity from legal process with
respect to the lawsuits.

6. On 12 March 1997 the Minister for Foreign Affairs of Malaysia
filed a certificate with the trial court in which that court was invited to
determine at its own discretion whether immunity applied, the certificate
having stated that this was the case “only in respect of words spoken or
written and acts done by him in the course of the performance of his mis-
sion”.

7. On 28 June 1997 the Judge of the Malaysian High Court concluded

54
113 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

that she was “unable to hold that the Defendant is absolutely protected
by the immunity he claims”, in part because she considered that the Sec-
retary-General’s note was merely “an opinion” with scant probative
value and no binding force upon the court and that the Minister for For-
eign Affairs’ certificate “would appear to be no more than a bland state-
ment as to a state of fact pertaining to the Defendant’s status and man-
date as a Special Rapporteur and appears to have room for interpreta-
tion”. The Malaysian court ordered that the Special Rapporteur’s motion
be dismissed with costs; that the costs be taxed and paid forthwith by
him and that he file and serve his defence within 14 days. On 8 July the
Court of Appeal of Malaysia dismissed Mr. Cumaraswamy’s motion for
a stay of execution.

8. After efforts to resolve the dispute did not materialize in a negoti-
ated settlement, the Secretary-General’s Special Envoy advised that the
matter should be referred to the Economic and Social Council (ECOSOC)
to request an advisory opinion from the International Court of Justice.
The Government of Malaysia acknowledged the Organization’s right to
refer the matter to the Council to request an advisory opinion in accord-
ance with Section 30 of the Convention, advised the Secretary-General’s
Special Envoy that the United Nations should proceed to do so, and indi-
cated that, while it would make its own presentation to the International
Court of Justice, it did not oppose the submission of the matter to the
Court through the Council.

9. The note by the Secretary-General (E/1998/94), referring the matter
to the Council, concluded with a paragraph 21 containing a proposal for
two questions to be submitted to the Court for an advisory opinion:

“Ol...

‘Considering the difference that has arisen between the United
Nations and the Government of Malaysia with respect to the
immunity from legal process of Mr. Dato’ Param Cumaraswamy,
the United Nations Special Rapporteur of the Commission on
Human Rights on the Independence of Judges and Lawyers, in
respect of certain words spoken by him:

1. Subject only to Section 30 of the Convention on the Privi-
leges and Immunities of the United Nations, does the Secretary-
General of the United Nations have the exclusive authority to
determine whether words were spoken in the course of the per-
formance of a mission for the United Nations within the meaning
of Section 22 (6) of the Convention?

2. In accordance with Section 34 of the Convention, once the
Secretary-General has determined that such words were spoken in
the course of the performance of a mission and has decided to
maintain, or not to waive, the immunity from legal process, does
the Government of a Member State party to the Convention have
an obligation to give effect to that immunity in its national courts

55
114 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

and, if failing to do so, to assume responsibility for, and any costs,
expenses and damages arising from, any legal proceedings brought
in respect of such words?

399

10. Section 30 of the Convention provides:

“Section 30: All differences arising out of the interpretation or
application of the present convention shall be referred to the Inter-
national Court of Justice, unless in any case it is agreed by the
parties to have recourse to another mode of settlement. If a differ-
ence arises between the United Nations on the one hand and a Mem-
ber on the other hand, a request shall be made for an advisory
opinion on any legal question involved in accordance with Article 96
of the Charter and Article 65 of the Statute of the Court. The
opinion given by the Court shall be accepted as decisive by the
parties.”

11. After considering the note by the Secretary-General, ECOSOC,
without any explanation, changed the question, as it was entitled to do,
and requested the Court to render an advisory opinion

“on the legal question of the applicability of Article VI, Section 22,
of the Convention on the Privileges and Immunities of the United
Nations in the case of Dato’ Param Cumaraswamy as Special Rap-
porteur of the Commission on Human Rights on the independence
of judges and lawyers, taking into account the circumstances set out
in paragraphs 1 to 15 of the note by the Secretary-General, and on
the legal obligations of Malaysia in this case”.

Article VI, Section 22, of the Convention on the Privileges and Immuni-
ties of the United Nations provides that

“Section 22. Experts (other than officials coming within the scope
of Article V) performing missions for the United Nations shall be
accorded such privileges and immunities as are necessary for the
independent exercise of their functions during the period of their mis-
sions, including the time spent on journeys in connection with their
missions. In particular they shall be accorded:

(b) in respect of words spoken or written and acts done by them in
the course of the performance of their mission, immunity from
legal process of every kind. This immunity from legal process
shall continue to be accorded notwithstanding that the persons
concerned are no longer employed on missions for the United
Nations.” (Emphasis added.)

In other words, the Convention would be applicable to an expert in
respect of words spoken or written and acts done by him in the course of
the performance of his mission.

56
115 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

12. The Court in its Advisory Opinion reached the conclusion that
Article VI, Section 22, of the Convention is applicable in the case of
Mr. Cumaraswamy as Special Rapporteur of the Commission on Human
Rights on the Independence of Judges and Lawyers, and that Mr. Cuma-
raswamy is entitled to immunity from legal process of any kind for the
words spoken by him during an interview as published in an article in
the November 1995 issue of /nternational Commercial Litigation.

13. In my respectful opinion, for the Court to conclude that the Con-
vention is applicable to Mr. Cumaraswamy in this case, that question is
intrinsically and inextricably related to a finding whether the contro-
verted words were spoken in the course of the performance of his mis-
sion. Furthermore, it would be inappropriate to reach such a conclusion
by applying only the first part of the provision. It would also be injudi-
cious as well as insufficient for the Court in making such a determination
to rely on the findings of some other organ or institution to reach its con-
clusion, as the Court would appear to have done in this case. The refer-
ences (see paragraphs 50 and 51 of the Opinion) to the authority and
responsibility of the Secretary-General as chief administrative officer of
the Organization and protector of the mission with which an expert 1s
entrusted are, while incontestable, irrelevant to the question posed by
ECOSOC. Indeed, the Court itself has stated that it is the Council’s ques-
tion as formulated which is to be answered by the Court. It cannot there-
fore be both ways. Nor, in my view, is it necessarily conclusive that

“In the present case, the Secretary-General, or the Legal Counsel
of the United Nations on his behalf, has on numerous occasions
informed the Government of Malaysia of his finding that Mr. Cuma-
raswamy had spoken the words quoted in the article in /nternational
Commercial Litigation in his capacity as Special Rapporteur of the
Commission and that he consequently was entitled to immunity
from ‘every kind’ of legal process.”

While such information is to be given due weight and respect, the Con-
vention does not stipulate that it is conclusive, let alone binding. Nor
should it be considered adequate in order for the Convention to be appli- -
cable, or for the judicial purposes of this case, that it has become stand-
ard practice for Special Rapporteurs of the Commission to have contact
with the media. It is one thing to have contact with the media to enable
a Special Rapporteur to carry out his mandate, but, as the Court implied
in paragraph 66 of the Advisory Opinion, special rapporteurs, like all
agents of the United Nations, must take care not to exceed the scope of
their functions, and must express themselves with requisite prudence so
as to remain within their mandate.

57
116 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

14. The question whether the Convention ts applicable to Mr. Cumara-
swamy is one of mixed law and fact, and would have required the Court
not only to undertake an interpretation of the Convention but an enquiry
into the facts before arriving at its conclusion. It therefore does not seem
sufficient for this case for the Court to conclude that the Convention is
applicable to Mr. Cumaraswamy based on the formality of his appoint-
ment as Special Rapporteur of the Human Rights Commission, or on the
fact that he may have been entrusted not only to do research but also
with the task of monitoring human rights violations and reporting on
them. With respect, notwithstanding his appointment or the fact that he
has been entrusted with a mission by the United Nations, this does not of
itself allow a special rapporteur to operate outside his mandate, and
whether or not the Special Rapporteur was acting within the scope of his
mandate, given the facts and circumstances of this case, ought to have
been enquired into for the Court to be in a position to conclude that the
Convention is applicable to him. It is also my considered view that this
requirement is not vitiated or become superfluous by the fact that it has
become standard practice for special rapporteurs of the Human Rights
Commission to have contact with the media. Having contact with the
media cannot be regarded as a licence for a special rapporteur to operate
outside his mandate; whether or not the Special Rapporteur did so or not
in this particular case and for the purposes of the Convention is a matter
to be determined by the Court before it can conclude that the Convention
is applicable.

15. It is also my considered opinion that this request for an advisory
opinion, because of the peculiar circumstances! of the dispute, the issues
it involves, and its implication for the judicial character and function of
the Court, ought not to have been submitted to the Court. The dispute
between the Organization and the Government of Malaysia should rather
have been resolved on the basis of Article VIII — Settlement of Disputes
— (Section 29) of the Convention which provides as follows

“Section 29. The United Nations shall make provisions for appro-
priate modes of settlement of:

(a) disputes arising out of contracts or other disputes of a private
law character to which the United Nations is a party.”

On the other hand, once the request had been submitted, the Court
should have exercised its judicial discretion and declined to answer the
question put to it. Nor do I find the argument persuasive that, because no
party had argued against giving the advisory opinion, the Court should
therefore have rendered an opinion. For the Court itself has emphasized

' See Conditions of Admission of a State to Membership in the United Nations
(Article 4 of the Charter), Advisory Opinion, 1948, 1 C.J. Reports 1947-1948, p. 61.

58
117 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

that it is the guardian of its role as a judicial organ and has made it clear
that, although it considers the rendering of an advisory opinion as a duty,
at the same time, as a judicial organ, it has certain limits to its duty to
reply to a request for an opinion*. The Court should not have felt con-
strained to exercise its discretion of not answering the question as formu-
lated because of the Advisory Opinion it had earlier rendered in the
Mazilu case*. In my view, not only is the instant case not identical with
Mazilu, but the circumstances are entirely different. Had due account
been taken of those differences as well as of the peculiar circumstances, a
different conclusion might have been reached.

16. Furthermore, and as noted earlier, the note of the Secretary-Gen-
eral referring this matter to ECOSOC concluded with a paragraph 21 in
which he proposed two questions to be submitted to the Court for an
advisory opinion.

17. The Council, after considering the note at the forty-seventh and
forty-eighth meetings of its substantive session held on 31 July 1998 and
pursuant to Article 96, paragraph 2, of the Charter of the United Nations
and in accordance with General Assembly resolution 89 (1) authorizing
the Council to request an advisory opinion from the Court, adopted deci-
sion 1998/297, in which it requested the Court to give an opinion, on a
priority basis, on

“the legal question of the applicability of Article VI, Section 22, of
the Convention on the Privileges and Immunities of the United
Nations in the case of Dato’ Param Cumaraswamy as Special Rap-
porteur of the Commission on Human Rights on the independence
of judges and lawyers, taking into account the circumstances set out
in paragraphs 1 to 15 of the note by the Secretary-General, and on
the legal obligations of Malaysia in this case”.

18. As indicated in paragraph 33 of the Advisory Opinion, following
submission of the request to the Court, the Legal Counsel of the United
Nations presented a written statement on behalf of the Secretary-Gen-
eral, in which he requested the Court:

“to establish that, subject to Article VIII, Sections 29 and 30 of the
Convention, the Secretary-General has exclusive authority to deter-
mine whether or not words or acts are spoken, written or done in the
course of the performance of a mission for the United Nations and
whether such words or acts fall within the scope of the mandate
entrusted to a United Nations expert on mission”.

2 Interpretation of Peace Treaties with Bulgaria, Hungary and Romania, First Phase,
LC J. Reports 1950, p. 71.

3 Applicability of Article VI, Section 22, of the Convention on the Privileges and Immu-
nities of the United Nations, Advisory Opinion, L C.J. Reports 1989, p. 177.

59
118 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

19. Similarly, States participating in the proceedings expressed varying
views as to whether the General Convention requires dispositive legal
effect to be given to the Secretary-General’s determination. According to
the United States, “the views of the Secretary-General in a given case are
highly relevant” (emphasis added); the United Kingdom takes the posi-
tion that it is “essential that all due weight is given to [the views of the
Secretary-General] by the national courts” (emphasis added). Italy had
expressed the following viewpoint on the issue:

“once... a decision has been adopted, both the government and the
judicial authorities of the State where the issue of immunity has been
raised are nonetheless obliged to give immediate and careful consid-
eration to the delicate problems of immunity, and they must take
due account of the weight to be accorded to the determination made
in this regard by the Secretary-General of the United Nations.

It would be going too far to say that this imposes a legal duty on
the courts of the State where the issue of immunity has been raised to
stay all proceedings until the issue of immunity has been settled at
the international level. But, at the very least, it is to be expected that
those courts would display caution by avoiding hasty decisions
which might entail responsibility on the part of that State.” (Empha-
sis added.)

20. Malaysia, for its part, as stated in the Advisory Opinion, con-
tended that the advisory opinion of the Court should be restricted to the
existing difference between the United Nations and Malaysia, which in
its view consists of the question, as formulated by the Secretary-General
himself, whether the Secretary-General of the United Nations has the
exclusive authority to determine whether words or acts of an expert on
mission are spoken, written or done in the course of the performance of
his or her mission and if, in consequence, the expert is entitled to immu-
nity from legal process pursuant to Section 22 (6) of the General Con-
vention. In its written statement Malaysia maintains that it

“considers that the Secretary-General of the United Nations has not
been vested with the exclusive authority to determine whether words
were spoken in the course of the performance of a mission for the
United Nations within the meaning of Section 22 (6) of the Conven-
tion”.

In its oral pleadings, Malaysia maintained that

“in implementing Section 30, ECOSOC is merely a vehicle for
placing a difference between the Secretary-General and Malaysia
before the Court. ECOSOC does not have an independent position
to assert as it might have had were it seeking an opinion on some
legal question other than in the context in the operation of Section 30.
ECOSOC .. . is no more than an instrument of reference, it cannot

60
119 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

change the nature of the difference or alter the content of the ques-
tion.” (Emphasis added.)

21. In the light of the foregoing, it is to be observed that the question
asked by ECOSOC corresponds neither with the questions proposed by
the Secretary-General in his note to ECOSOC nor with those same issues
as were raised and discussed by the participating States in their written
statements or at the oral proceedings. A difference exists between the
legal question posed by ECOSOC relating to the applicability of Ar-
ticle VI, Section 22, of the Convention on the Privileges and Immunities
of the United Nations, and the one recommended by the Secretary-Gen-
eral and understood and addressed by Malaysia and a number of partici-
pating States, which concerns the issue of whether the Secretary-General
of the United Nations is vested with exclusive authority to determine
whether words were spoken in the course of the performance of a mission
for the United Nations and whether such words fall within the meaning
of Section 22 (b) of the Convention.

22. Where a request to the Court for an advisory opinion involving the
interpretation and application of the Convention is in conformity with
Article 65, paragraph 2, of the Statute of the Court, that is to say it con-
tains an exact statement of the question upon which an opinion is
required, and is also in conformity with Article 96 of the Charter, then it
would appear, as in this case, formally to meet all the required criteria for
the Court to perform its advisory function. However, notwithstanding
the fulfilment of such procedural criteria, the Court has in the past taken
the position that, while it is in principle under a duty to give an answer to
a request, it need not give the opinion requested. In other words, the
Court will answer the real question as it sees it, even though it is bound
by the request*. Accordingly, the Court has stated that, in answering a
question, it must have full liberty to consider all the relevant data and
circumstances available to enable it to form an opinion on the question
submitted to it for an advisory opinion.

23. As pointed out above, in this instant matter not only is the ques-
tion posed by ECOSOC not identical with that which had been proposed
to it by the Secretary-General of the United Nations for submission to
the Court, and which had constituted the difference between the Secre-
tary-General and Malaysia and was also the question which the majority
of the States that participated in the proceedings had addressed, but there
is in fact no dispute between Malaysia and the United Nations whether

4 Interpretation of the Greco-Turkish Agreement of 1 December 1926 (Final Protocol,
Article IV), Advisory Opinion, 1928, P.C.I.J., Series B, No. 16, Interpretation of Peace
Treaties with Bulgaria, Hungary and Romania, First Phase, Advisory Opinion, 1 CJ.
Reports 1950, p. 65, and ibid, Second Phase, Advisory Opinion, LC.J. Reports 1950,
p. 221.

61
120 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

the Convention applies to the Special Rapporteur as such, which as we
have seen is not the real question.

24. Accordingly, either the dispute should have been properly pre-
sented to the Court or the Court’s judicial character should have been
observed. While it is for ECOSOC to formulate the question to be sub-
mitted to the Court for an advisory opinion, the Court is, however, not
obliged to answer such a question, if it would have a negative implication
for its judicial character and function. The Court is enjoined by its Stat-
ute to observe the principles of judicial integrity, even in exercising its
advisory jurisdiction, and not to lose sight of its judicial character. Its
role as a judicial organ would come under a cloud, not to say be
impaired, where a question submitted to it was formulated in such a way
as to appear tendentious or ambiguous or have as its underlying purpose
to support or promote a particular point of view, or merely to obtain a
judicial affirmation of that viewpoint. If a question submitted to the
Court were to appear to suffer from any of these defects, I consider it the
Court’s duty and an exercise of the judicial function as well as in the
interest of justice that it should decline to answer the question as submit-
ted and not give a judgment which cannot be obtained by the proper pro-
cedure. In other words, where it would appear that the object of a request
to the Court is simply to obtain a formal endorsement of the requesting
party’s position, the Court, as a judicial body, should decline to answer
the question. The Court cannot dissociate itself from the effect to which
its decision is going to be put. This is all the more so in the instant case,
whose specific facts and circumstances are so very different from the
Mazilu case, where the Court had held that

“Section 22 of the General Convention is applicable to persons
(other than United Nations officials) to whom a mission has been
entrusted by the Organization and who are therefore entitled to
enjoy the privileges and immunities provided for in this Section with
a view to the independent exercise of their functions.”* (Emphasis
added.)

25. It is also worth recalling that, under Section 30 of the Convention,
the advisory opinion given in this case is to be regarded as decisive and
binding and would have effect for the State concerned. Indeed, in para-
graph 39 of the Advisory Opinion the Court stated that the request of the
Council does not only pertain to the threshold question but also to the
consequences of the answer thereto. In my view, for a judicial determina-
tion of the consequences to be reached, the Court would have to enter

5 Applicability of Article VI, Section 22, of the Convention on the Privileges and Immu-
nities of the United Nations, Advisory Opinion, LC.J. Reports 1989, pp. 195-196.

62
121 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

into the merits of the dispute, as the question whether words spoken were
done in performance of a mission is one of mixed law and fact. The
Court, in determining whether words spoken by the Special Rapporteur
were spoken in the performance of his mission and whether he is there-
fore entitled to immunity, must do so in the light of all the circumstances
of the case.

26. The question whether, in this case, the Convention is applicable to
Mr. Cumaraswamy and the obligations of Malaysia thereunder is not an
abstract one. Nor did the question require clarification as in the Peace
Treaties case. Viewed from this perspective, the Convention would be
applicable to Mr. Cumaraswamy as Special Rapporteur of the Human
Rights Commission and therefore an expert under the Convention, if the
words spoken were done in the performance of his mandate. Malaysia, as
a party to the Convention, would be under obligation to afford Mr.
Cumaraswamy such immunities. The request asked to take into account
the circumstances set out in paragraphs 1 to 15 of the note by the Secre-
tary-General. What the Court had to determine was whether the Conven-
tion should be applicable to the Special Rapporteur and whether he
should therefore be immune from legal process of every kind, in respect
of words spoken in the performance of his mission, a matter, which in my
view, is one for assessment by the Court.

27. The Court’s statement in paragraph 56 of the Advisory Opinion
that it is not called upon in the present case to pass upon, to adjudge, the
aptness of the terms used by a Special Rapporteur, or his assessment of
the situation, but that in any event, and in view of all the circumstances of
this case, it is of the opinion that the Secretary-General correctly found
that Mr. Cumaraswamy, in speaking the words quoted in the article,
was acting in the course of the performance of his mission as Special
Rapporteur of the Commission is not without import and significance in
terms of this case. The Court also found it necessary to warn that

“It need hardly be said that all agents of the United Nations, in
whatever official capacity they act, must take care not to exceed the
scope of their functions, and should so comport themselves as to
avoid claims against the United Nations”.

I fully concur with these statements of the Court.

28. I have voted against operative paragraph 2, as I consider it is not
the proper response to the question posed to the Court. I also voted
against that paragraph because Malaysia’s obligation under the Conven-
tion is one of result and not one of method of implementation of the obli-
gation. In this regard the Court stated in paragraph 60 of the Advisory
Opinion that the Secretary-General has the authority to request (empha-
sis added) the Government of a member State to bring his finding to the
knowledge of the local courts if acts of an agent have given rise to court
proceedings. In my view, whereas the Secretary-General is authorized to

63
122 IMMUNITY FROM LEGAL PROCESS (DISS. OP. KOROMA)

make such request, how a party implements its obligations under the
Convention is a matter for that State. The Court was not asked to pass
on the means or methods of implementation. Once the Court has
responded that the Convention is applicable to the matter, Malaysia
would assume its obligations, including making Mr. Cumaraswamy finan-
cially harmless for any taxed costs imposed upon him. To have included
this as an operative paragraph was unnecessary. Nor does the Conven-
tion stipulate any particular method of implementation, or for that mat-
ter a uniform method of implementation. Therefore, to hold a State in
breach of its obligation for not adopting a particular method or means of
implementing or achieving the object appears to find no justification on
the face of the Convention.

29. Finally, I share the Court’s position as reflected in its jurispru-
dence that its response to a request for an advisory opinion should be
seen as participation in the work of the Organization with a view to the
achievement of its aims and objectives, and that only compelling reasons
should restrain the Court from answering a request. I, however, consider
it more important that this Court, as a judicial organ, cannot and should
not, even in giving an advisory opinion, depart from the essential rules
guiding its activity as a court®.

(Signed) Abdul G. Koroma.

® Status of Eastern Carelia, Advisory Opinion, 1923, P.C.LJ., Series B, No. 5, p. 27.

64
